EXHIBIT 10.1
 
 



 
AMENDMENT AGREEMENT NO. 3 TO REGISTRATION RIGHTS AGREEMENT


This Third Amendment Agreement (this “Third Amendment Agreement”) is entered
into as of May 11, 2016, by and between Great Basin Scientific, Inc., a Delaware
corporation (the “Company”), and the undersigned holder (the “Holder”) which is
one of the investors listed on the Schedule of Buyers (“Schedule of
Buyers”) attached to that certain Securities Purchase Agreement between the
Company and all of the investors listed on the Schedule of Buyers (the “Buyers”)
dated December 28, 2015 (the “SPA”) with reference to the following facts:
 
A.  On December 28, 2015, the Company and the Buyers (as defined in the
Registration Rights Agreement) entered into the SPA in relation to the issuance
and sale by the Company and purchase by the Holders of: (i) that aggregate
principal amount of senior secured convertible notes of the Company, in
substantially the form attached to the SPA as Exhibit A (the “Notes”), set forth
opposite such Buyer's name in column (3) on the Schedule of Buyers (which
aggregate principal amount of Notes for all Buyers was $22,100,000) and (ii)
related Series D Warrants, in substantially the form attached to the SPA as
Exhibit B (the “Warrants”), representing the right to acquire that number of
shares of common stock of the Company, par value $0.0001 (“Common Stock”), set
forth opposite such Buyer's name in column (4) on the Schedule of Buyers (as
exercised, collectively, the “Warrant Shares”), which totaled in the aggregate
3,503,116 Warrant Shares.
 
B.  The issuance of the Notes and the Warrants occurred at a closing on December
30, 2015 (the “Closing Date”).
 
C.  In accordance with the terms of the SPA, the Company agreed to provide
certain registration rights under the United States Securities Act of 1933, as
amended and the rules and regulations thereunder pursuant to the Registration
Rights Agreement by and between the Company and each of the Buyers (the
“Original Registration Rights Agreement”) entered into December 30, 2015.
 
D.  On February 16, 2016, the Company and certain of the Buyers holding enough
of the Notes and Warrants to constitute the Required Holders under Section 9
(e) of the SPA and Section 10 of the Registration Rights Agreement entered into
Amendment Agreement No.1 to the Original Registration Rights Agreement (the
“First Amendment Agreement”), whereby the Company and the Buyers agreed to,
among other things, to redefine the term “Initial Filing Deadline” as “February
29, 2016” and redefine “Initial Effectiveness Deadline” as “the date which is
the earlier of (x) (i) in the event that the Initial Registration Statement is
not subject to a review by the SEC, March 30, 2016 or (ii) in the event that the
Initial Registration Statement is subject to a review by the SEC, April 14, 2016
and (y) the fifth (5th) Business Day after the date the Company is notified
(orally or in writing, whichever is earlier) by the SEC that such Initial
Registration Statement will not be reviewed or will not be subject to further
review; provided, however, that if the Initial Effectiveness Deadline falls on a
Saturday, Sunday or other day that the SEC is closed for business, the Initial
Effectiveness Deadline shall be extended to the next Business Day on which the
SEC is open for business.”
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
E.  On February 29, 2016, the Company and certain of the Buyers holding enough
of the Notes and Warrant to consitute the Required Holders under Section 9€ of
the SPA and Section 10 of the Registration Rights Agreement entered into
Amendment No. 2 to the Original Registration Rights Agreement (the “Second
Amendment Agreement”, and the Original Registration Rights Agreement as amended
by the First Amendment Agreement and the Second Amendment Agreement, the
"Registration Rights Agreement")
 
F.  On March 1, 2016, the Company filed the Initial Registration Statement with
the SEC; as of the date of this Waiver the Initial Registration Statement
remains subject to SEC review and was not brought effective by April 14, 2016,
the Initial Effectiveness Deadline, pursuant to Section 2(a) of the Registration
Rights Agreement and therefore an Effectiveness Failure has occurred under
Section 2(g) of the Registration Rights Agreement.
 
G.  The Company desires to further amend the definition of “Initial
Effectiveness Deadline” in the Registration Rights Agreement.
 
H.  In compliance with Section 10 of the Registration Rights Agreement, this
Third Amendment Agreement shall only be effective upon the execution and
delivery of this Third Amendment Agreement and agreements in form and substance
identical to this Third Amendment Agreement (the “Other Third Amendment
Agreements”) by other holders of Registrable Securities (as defined in the SPA)
(each an “Other Holder”) representing on the Closing Date at least fifty-one
percent (51%) of the aggregate number of Registrable Securities issued or
issuable under the Cash Notes and Cash Warrants issued on the Closing Date and
shall include Hudson Bay so long as Hudson Bay and/or any of its affiliates
collectively hold at least five percent (5%) of the Registrable Securities, in
the aggregate (the “Required Holders”) (such time, the “Effective Time”).
 
NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
1.  Initial Effectiveness Deadline. Section 1(x) of the Registration Rights
Agreement is amended such that “Initial Effectiveness Deadline” is now defined
as “the date which is the earlier of (x) (i) May 31, 2016 and (y) the fifth
(5th) Business Day after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that such Initial Registration Statement will
not be subject to further review; provided, however, that if the Initial
Effectiveness Deadline falls on a Saturday, Sunday or other day that the SEC is
closed for business, the Initial Effectiveness Deadline shall be extended to the
next Business Day on which the SEC is open for business.”
 
2.  Waiver. The Holder hereby waives, with the intention that upon the
satisfaction of the requirements of Section 10 of the Registration Rights
Agreement such waiver will be binding for all Other Holders: (i) any breach of
the Registration Rights Agreement prior to the date hereof under Section 2(a) of
the Registration Rights Agreement for the Company’s failure to have the Initial
Registration Statement brought effective by the Initial Effectiveness
 
- 2 -
 

--------------------------------------------------------------------------------

 
 
Deadline, prior to this Third Amendment Agreement and (ii) the Holder’s right to
Registration Delay Payments (as defined under the Registration Rights Agreement)
prior to the date hereof for the Company’s failure to have the Initial
Registration Statement brought effective by the Initial Effectiveness Deadline.
 
3.  Acknowledgments. The Company hereby confirms and agrees that (i) except with
respect to the amendment set forth in Section 1 above as of the Effective Time,
the Registration Rights Agreement shall continue to be, in full force and
effect; (ii) the execution, delivery and effectiveness of this Third Amendment
Agreement shall not operate as an amendment of any right, power or remedy of the
Holder except to the extent set forth herein. As of the Effective Time, the
Registration Rights Agreement will be deemed to be fully amended and restated to
reflect the amendment set forth in Section 1 above.
 
4.  Fees And Expenses.  .  [NTD: HB ONLY: The Company shall reimburse the Holder
for its legal fees and expenses in connection with the preparation and
negotiation of this Third Amendment Agreement and transactions contemplated
thereby, by paying any such amount to Schulte Roth & Zabel LLP (the "Holder
Counsel Expense") by wire transfer of immediately available funds in accordance
with the written instructions of Schulte Roth & Zabel LLP delivered to the
Company.  The Holder Counsel Expense shall be paid by the Company whether or not
the transactions contemplated by this Third Amendment Agreement are
consummated.  Except as otherwise set forth above, each party to this Third
Amendment Agreement shall bear its own expenses in connection with the
transactions contemplated hereby.] [NTD: ALL OTHERS: Each party to this Third
Amendment Agreement shall bear its own expenses in connection with the
transactions contemplated hereby.].
 
5.  No Material, Nonpublic Information.  The Company hereby agrees and
acknowledges that the transactions contemplated by this Third Amendment
Agreement do not constitute material, nonpublic information of the Company or
any of its Subsidiaries and that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and each Holder or any of its
affiliates, on the other hand, have terminated prior to the date hereof. The
Company shall not, and shall cause each of its Subsidiaries and its and each of
their respective officers, directors, affiliates, employees and agents, not to,
provide any Holder with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the date hereof without the
express prior written consent of such Holder.  To the extent that the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates employees or agents delivers any material, non-public information to
any Holder without such Holder’s consent, the Company hereby covenants and
agrees that such Holder shall not have any duty of confidentiality to the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents with respect to, or a duty to the Company, any
of its Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents not to trade on the basis of, such material, non-public
information.  The Company understands and confirms that the Holder will rely on
the foregoing representations in effecting transactions in securities of the
Company.
 
6.  Independent Nature of Holder Obligations and Rights.  The obligations of the
Holder under this Third Amendment Agreement are several and not joint with the
obligations
 
- 3 -
 

--------------------------------------------------------------------------------

 
 
 
of any Other Holder, and the Holder shall not be responsible in any way for the
performance of the obligations of any Other Holder under any Other Third
Amendment Agreement.  Nothing contained herein or in any Other Third Amendment
Agreement, and no action taken by the Holder pursuant hereto, shall be deemed to
constitute the Holder and Other Holders as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Holder and Other Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Third
Amendment Agreement or any Other Third Amendment Agreement and the Company
acknowledges that the Holders are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Third
Amendment Agreement or  any Other Third Amendment Agreement.  The Company and
the Holder confirm that the Holder has independently participated in the
negotiation of the transactions contemplated hereby with the advice of its own
counsel and advisors.  The Holder shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Third Amendment Agreement or, any Other Third Amendment Agreement, and it
shall not be necessary for any Other Holder to be joined as an additional party
in any proceeding for such purpose.
 
7.  No Third Party Beneficiaries.  This Third Amendment Agreement is intended
for the benefit of the parties hereto and their respective permitted successors
and assigns, and is not for the benefit of, nor may any provision hereof be
enforced by, any other Person.
 
8.  Counterparts.  This Third Amendment Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same
instrument.  In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.
 
9.  No Strict Construction.  The language used in this Third Amendment Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
10.  Headings.  The headings of this Third Amendment Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Third Amendment Agreement.
 
11.  Severability.  If any provision of this Third Amendment Agreement is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Third Amendment Agreement so long as this Third
Amendment Agreement as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature,
 
- 4 -

--------------------------------------------------------------------------------

 
invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.  The parties will endeavor in good faith
negotiations to replace the prohibited, invalid or unenforceable provision(s)
with a valid provision(s), the effect of which comes as close as possible to
that of the prohibited, invalid or unenforceable provision(s).
 
12.  Amendments.  No provision of this Third Amendment Agreement may be amended
other than by an instrument in writing signed by the Company and the Required
Holders.
 
13.  Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Third Amendment Agreement and the consummation of the
transactions contemplated hereby.
 
14.  Notice.  Whenever notice is required to be given under this Third Amendment
Agreement, unless otherwise provided herein, such notice shall be given in
accordance with Section 9(f) of the SPA.
 
15.  Successors and Assigns.  This Third Amendment Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors and
assigns.
 
16.  Capitalized Terms.  Capitalized terms used herein and not otherwise defined
herein shall have the respective meaning set forth in the Registration Rights
Agreement.
 
17.  Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Third Amendment
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York.  Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Third Amendment Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS THIRD AMENDMENT AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
[Signature Pages Follow]
 

 
 
 
 
 
 
- 6 -
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Undersigned and the Company have caused their
respective signature page to this Third Amendment Agreement to be duly executed
as of the date first written above.
 

     
COMPANY:
             
GREAT BASIN SCIENTIFIC, INC.
                         
By:
         
Name: Ryan Ashton
       
Title: President, CEO
         



 



 


     

[Signature Page to Third Registration Rights Amendment Agreement]
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Undersigned and the Company have caused their
respective signature page to this Third Amendment Agreement to be duly executed
as of the date first written above.
 
 

     
HOLDER:
                       
By:
         
Name:
       
Title:
         



 

 
 


     

[Signature Page to Third Registration Rights Amendment Agreement]
 
 

--------------------------------------------------------------------------------

 
